DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed April 10, 2020 which is a reissue of application 13/891,109 (U.S. Patent No. 9,426,905, published August 23, 2016).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-20 were published in US Patent 9,426,905.  A preliminary amendment was filed concurrently with the application on April 10, 2020.  By way of the preliminary amendment, original claims 1, 16 and 19 were amended and new claim 21 was added. Therefore, claims 1-21 are currently pending in the application.  

Statement under 37 C.F.R. 3.73(c)
The statement under 37 C.F.R. 3.73(c), filed 10/3/2018, is defective.
In the PTO/AIA /96 form, since Reissue 16/846,055 has already assigned the underlying application (USSN 13/891,109) that became the patent (USPN 9,426,905 

    PNG
    media_image1.png
    104
    770
    media_image1.png
    Greyscale

This box should be checked only if ownership was established under 37 CFR 3.73(c)(1)(i) by submitting a signed statement identifying the assignee accompanied by “[d]ocumentary evidence of a chain of title from the original owner to the assignee (i.e., copy of an executed assignment)and a statement affirming that said documentary evidence was or is concurrently being submitted for recordation.
Applicant should submit a corrected PTO/AIA /96 form to clarify whether they are affirming the statement at the end of the form.
In simplest terms, Patent Owner needs to uncheck the bottom box on page 2 of the Statement under 37 CFR 3.73(c).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference Character “420”, mentioned in column 6, line 20, is not found in any of the drawings.
The drawings are objected to because in figure 10, the lower drawing, reference character “202” should be --102--, to be consistent with the upper drawing as well as column 8, lines 33-45. In addition, in figure 18, “2214” should be –1814-- to be consistent with the specification, at column 12, line 36.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters “506” and “508”, shown in figure 5, are not found in the specification.  
Corrected drawing sheets in compliance with 37 C.F.R. 1.173(b)-(d) are required in reply to the Office action to avoid abandonment of the application. 
From 37 C.F.R. 1.173(d):

One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 


Specification
The disclosure is objected to because of the following informalities:  in column 6, line 17, reference numeral “414” should be reference numeral –412--; and in column 7, line 16, “device” should be --devices--. 
Appropriate correction is required in compliance with 37 C.F.R. 1.173(b)-(d).

Claims
The present reissue includes original claims 1-20 and new claim 21.  Independent claims 1, 16, 19 and 21 are reproduced below. 
1. (Amended) A connection device comprising:
a plurality of connection portions that are physically and communicatively coupled, one to another, [the plurality of connection portions connected using a flexible hinge,] each of the plurality of connection portions having:
at least one communication contact configured to form a communicative coupling with a respective one of a plurality of computing devices and with at least one other communication contact of another one of the connections portions to support communication between the plurality of computing devices[, the flexible hinge having one or more conductors configured to communicatively couple the at least one communication contact with the at least one other communication contact]; [and]
a magnetic coupling device to form a removable magnetic attachment to the respective one of the plurality of computing devices;
 a flexible hinge connecting the plurality of connection portions, the flexible hinge including:
a first connection portion of the plurality of connection portions;
a second connection portion of the plurality of connection portions;
a first outer layer extending between and secured to the first connection portion
and the second connection portion;
a second outer layer extending between and secured to the first connection portion
and the second connection portion;
a mid-spine between the first connection portion and the second connection
portion, the mid-spine, the mid-spine being located between the first outer
layer and the second outer layer, the mid-spine being made from a stiffer
material than the first outer layer and the second outer layer;
a first flexible portion between the first connection portion and the mid-spine;
a second flexible portion between the mid-spine and the second connection
portion; and
one or more conductors disposed between the first outer layer and the second
outer layer, the one or more conductors being configured to
communicatively couple the at least one communication contact with the
at least one other communication contact.


16.    (Amended) A system comprising:
a first computing device having a housing that assumes a slate configuration; and a second computing device having a housing that assumes a slate configuration, the second computing device having:
a removable physical and communicative coupling with the first computing device, the removable physical communicative coupling provided at least in part through;[ use of]
a flexible hinge physically and communicatively coupling a plurality of connection portions, one to another, each of the plurality of connection portions having at least one communication contact configured to form a communicative coupling with the first computing device and at least one other communication contact configured to form a communicative coupling with the second computing device, the flexible hinge having;
a first connection portion of the plurality of connection portions;
a second connection portion of the plurality of connection portions;
a first outer layer extending between and secured to the first
connection portion and the second connection portion: a second outer layer extending between and secured to the first
connection portion and the second connection portion;
a mid-spine between the first connection portion and the second
connection portion, the mid-spine, the mid-spine being
located between the first outer layer and the second outer
layer, the mid-spine being made from a stiffer material than
the first outer layer and the second outer layer;
a first flexible portion between the first connection portion and the
mid-spine;
a second flexible portion between the mid-spine and the second
connection portion; and 
one or more conductors between the first outer layer and the second outer layer, the one or more conductors being
configured to communicatively couple the at least one communication contact with the at least one other communication contact.

19.    (Amended) An apparatus comprising:
a plurality of connection portions that are configured to magnetically and physically communicatively couple a plurality of mobile computing devices having a slate form factor to each other, the plurality of connection portions connected using: a flexible hinge having:
a first connection portion of the plurality of connection portions;
a second connection portion of the plurality of connection portions;
a first outer layer extending between and secured to the first connection
portion and the second connection portion: a second outer layer extending between and secured to the first connection
portion and the second connection portion;
a mid-spine between the first connection portion and the second
connection portion, the mid-spine, the mid-spine being located
between the first outer layer and the second outer layer, the mid
spine being made from a stiffer material than the first outer layer and the second outer layer;
a first flexible portion between the first connection portion and the mid
spine;
a second flexible portion between the mid-spine and the second
connection portion; and
one or more conductors located between the first outer layer and the second outer layer and configured to communicatively couple at least one communication contact configured to form a communicative coupling with a respective one of the plurality of mobile computing devices with at least one other communication contact of another one of the connections portions.

21. (New) A computing device, comprising:
_a display;
_a housing;
a processing system located within the housing; memory located within the housing; and
a magnetic coupling portion at a peripheral edge of the computing device, the magnetic coupling portion comprising one or more rotatable magnets and configured to magnetically coupled a second electronic device to the computing device.



Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414 Roman Numeral II (A)-(C):
A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE)
(A) A reissue applicant must acknowledge the existence of an error in the specification, drawings, or claims, which error causes the original patent to be defective. In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984). A change or departure from the original specification or claims represents an "error" in the original patent under 35 U.S.C. 251. See MPEP § 1402 for a discussion of grounds for filing a reissue that may constitute the "error" required by 35 U.S.C. 251. Not all changes with respect to the patent constitute the "error" required by 35 U.S.C. 251. It is noted that an error to be corrected under 35 U.S.C. 251  may be the addition of a claim or claims that is/are narrower in scope than the existing patent claims, without any narrowing of the existing patent claims. See In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).

(B) Applicant need only specify in the reissue oath/declaration one of the errors upon which reissue is based. Where applicant specifies one such error, this requirement of a reissue oath/declaration is satisfied. Applicant may specify more than one error.
Where more than one error is specified in the oath/declaration and some of the designated "errors" are found to not be "errors" under 35 U.S.C. 251, any remaining error which is an error under 35 U.S.C. 251  will still support the reissue.
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.

Likewise, a statement of the error as "…the inclusion of claims 3-5 which were unduly broad…" and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as "Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16." 
Emphasis added.

The error statement in the April 10, 2020 Reissue Declaration, namely, “[t]he original patent is wholly or partly inoperative or invalid because the claims are overly broad. For example, in light of US, Patent No, 8,988,878, the Patentee claimed more than it was entitled to claim,” purports to be set forth a narrowing error, but does not 
identify “the specific claim(s) and the specific claim language wherein lies the error” as per MPEP 1414 Roman Numeral II (C) (which section is usually thought of a pertaining to narrowing reissues).  Nor does the error statement “identify a claim that the application seeks to broaden” and “identify a single word, phrase, or expression . . .  in an original claim, and how it renders the original patent wholly or partly inoperative or invalid,” per MPEP 1414 Roman Numeral II (B) (which section is usually thought of a pertaining to broadening reissues).   
Further, claim 21 is considered to be broadening because “[a] broadened reissue claim is a claim which enlarges the scope of the claims of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent.”  See MPEP 1412.03 Roman Numeral I, first paragraph.  
In addition:
A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. See, e.g., 37 CFR 1.175(b). A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims. Tillotson, Ltd. v. Walbro Corp., 831 F.2d 1033, 1037 n.2, 4 USPQ2d 1450, 1453 n.2 (Fed. Cir. 1987); In re Ruth, 278 F.2d 729, 730, 126 USPQ 155, 156 (CCPA 1960); In re Rogoff, 261 F.2d 601, 603, 120 USPQ 185, 186 (CCPA 1958). A claim which covers something that the original claims do not is a broadened claim. A claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement. Thus, where the original patent claims only the process, and the reissue application newly adds product claims, the scope of the claims has been broadened because a party could not necessarily be sued for infringement of the product based on the claims of the original patent (if it were made by a different process).

See MPEP 1412.03 Roman Numeral I, second paragraph.  Emphasis added.  
Finally, claim 21 does not include the Surrender Generating limitations (SGLs) “the plurality of connection portions connected using a flexible hinge” and “the flexible hinge having one or more conductors configured to communicatively couple the at least 
The broadened aspects of claim 21 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 13/891,109. In other words, claim 21 presents subject matter which does not include those limitations which Applicant deemed necessary for patentability.
Both in the remarks filed by Applicant, on 4/19/2016, and in the amendment of claims 1, 17 and 19 has been established as critical to the patentability of claims 1, 17 and 
In the remarks filed 4/19/2016 in the non-provisional application 13/891,109, Applicant Stated:
“Allowable Subject Matter
The Office Action states that “claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent (Office Action, p. 5). Applicant thanks the Office for the indication of allowable subject matter. Applicant has amended the claims to place them in condition for allowance. Specifically, allowable claims 1, 17, and 19 are amended to incorporate the allowable subject matter of claim 2…
The Claims
As indicated above, the claims have been amended to place them in condition for allowance. In particular, allowable claim 2 is amended into independent claim 1, and independent claims 17 and 19 are amended to incorporate the allowable subject matter of claim 2. Support for newly added claim 21 may be found in the Specification, among other places, in original claim 3. Claims 3-16, 18, 20, and 21 are allowable as depending from allowable base claims. Accordingly, applicant respectfully requests the application be allowed.”
It should be noted that originally filed claim 2 stated:
“2. (Original) A connection device as described in claim 1, wherein the plurality of connection portions are connected using a flexible hinge having one or more conductors configured to communicatively couple the at least one communication contact with the at least one other communication contact.
In addition, because claim 21 is broadening, the Declaration does not identify broadening as a reason for reissue.
As stated on form PTO/AIA /06, which was filed by the Patent Owner:
“At least one error upon which reissue is based is described below. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified and the box below must be checked:” (emphasis examiner)
Patent Owner has not identified the error statement in the declaration as a broadening reissue. For that matter, the error statement only addresses reasons for a narrowing reissue.

Claim Rejections - 35 USC § 251
Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
Claim 21 is rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
Patent 9,426,905 was published on August 23, 2016.  This reissue application, was filed on June 5, 2020, 3+ years after publication.
As explained above, independent claim 21 is broader than patented claims 1-20.
 A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Claim 21, which is directed to a computing device, comprises:
a display; a housing;
a processing system located within the housing; memory located within the housing; and
a magnetic coupling portion at a peripheral edge of the computing device, the magnetic coupling portion comprising one or more rotatable magnets and configured to magnetically coupled a second electronic device to the computing device.
As can be seen, the scope of claim 21 would not have infringed the original patent. They have virtually nothing in common.


The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are merely suggested or indicated in the original specification'”. Id. at 1359.  The Federal Circuit further stated that although Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the claimed subject matter of claims 13 and 17, that is, a “magnetic coupling device has one or more rotatable magnets that have a symmetric magnetic polarity”, describe a different embodiment (Figures 10-13; column 8, line 33-column 9, line 6) not usable with the claimed embodiment of “a flexible hinge physically and communicatively coupling a plurality of connection portions, one to another” (claims 1 and 16, represented by figures 1-9, column 3, line 59-column 8, line 32).
Simply put, there is no disclosure in the specification, or drawings for that matter, that teach the embodiment in figures 10-13 is usable with the embodiment of figures 1-9. They are distinct embodiments that cannot be claimed in combination.
Therefore, claims 13 and 17, which are directed to a “magnetic coupling device has one or more rotatable magnets that have a symmetric magnetic polarity” do not satisfy the “original patent” requirement.
Claims 13 and 17 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed subject matter of claims 13 and 17, that is, a “magnetic coupling device has one or more rotatable magnets that have a symmetric magnetic polarity”, describe a different embodiment (Figures 10-13; column 8, line 33-column 9, line 6) not usable with the claimed embodiment of “a flexible hinge physically and communicatively coupling a plurality of connection portions, one to another” (claims 1 and 16, represented by figures 1-9, column 3, line 59-column 8, line 32).
Simply put, there is no disclosure in the specification, drawings or originally filed claims for that matter, that teach the embodiment in figures 10-13 is usable with the embodiment of figures 1-9. They are distinct embodiments that cannot be claimed in combination.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claims 1, 16 and 19, Patent Owner states:
“a mid-spine between the first connection portion and the second connection portion, the mid-spine, the mid-spine being located between the first outer…”
To what does “the mid-spine, the mid-spine being located” refer? Is the recitation of the mid-spine (first occurrence) a mere duplication of text? This is confusing.

	
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,426,905 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The patents/publications to Delpier, Su, Ortega, Kim ‘513, Perkins and Kim ‘589 show the current state of the art in computer connection devices.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /rds/ and /GAS/